                   Case 1:20-cv-01753-PAE Document 10 Filed 04/13/20 Page 1 of 1


                                       UNITED STATES DISTRICT COURT FOR THE
                                          SOUTHERN DISTRICT OF NEW YORK


INTERNATIONAL DIAMOND IMPORTERS, INC.
d/b/a I.D.I. DESIGN and MEIRA T DESIGNS,

                                        Plaintiffs,
              v.
                                                                                Civil Action No. 20-cv-01753-JAE
BUVIN JEWELRY OF FLORIDA and DOES 1-10,
                                                                                ECF Case
                                       Defendants.


                                                             JUDGMENT

              WHEREAS, on February 27, 2020, Plaintiff International Diamond Importers, Inc. d/b/a I.D.I.

Design and Meira T Designs (“Plaintiff”) filed a complaint (Dkt. 1) against Defendant Buvin Jewelry of

Florida (“Defendant”) for copyright infringement under 17 U.S.C. § 101 et seq., alleging that Defendant

infringed Plaintiff’s rights in the copyrighted designs of the Meira T Works;

              WHEREAS, on March 30, 2020, Defendant served Plaintiff with an offer of judgment (the

“Offer,” Dkt. 8 at Exhibit A) pursuant to Rule 68 of the Federal Rules of Civil Procedure in which

Defendant offered to allow entry of judgment to be taken against Defendant and in favor of Plaintiff for

the amount of $10,000.00, inclusive of all attorneys’ fees and costs;

              WHEREAS, on April 8, 2020, Plaintiff accepted the Offer in writing (Dkt. 8 at Exhibit 1);

              It is therefore ORDERED, ADJUDGED and DECREED that:

              1.                Judgment be entered against Buvin Jewelry of Florida for copyright infringement under

section 17 U.S.C. § 101 of the Copyright Act;

              2.                Defendant is to pay $10,000.00 to Plaintiff pursuant to the terms of the Offer;

              3.                The Court retain jurisdiction over any matter pertaining to this judgment;

              4.                This case is dismissed, and the Clerk of the Court shall remove it from the Court docket.

Dated: April 14, 2020                                                    IT IS SO ORDERED:



                                                                         PaJA.�
                                                                         Hon. Paul A. Engelmayer
                                                                         United States District Judge

{10745/619571-000/02460010.1}
